DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.
Claims 16, 67-81, and 83-86 are pending.
The previous rejection shave been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 67-81, and 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Burgfels (US 2009/0301929) in view of Fowler (US 4,115,467), Phillips (US 4,458,096), Egan (US 3,617,482), Kim (US 4,418,006), Oettinger (US 3,617,507), and Johnson (US 3,147,208), as evidenced by How Stuff Works (How Oil Refining Works) and further in view of Oballa (US 2007/0062848).
Regarding claims 16, 67-81 and 83-86, Burgfels teaches a process for (a) feeding a hydrocarbon feedstock to a ring opening area [0086], [0089], (b) feeding the effluent from step a to a separation unit to produce a gaseous stream comprising light boiling hydrocarbons, a liquid stream comprising naphtha boiling range hydrocarbons and a liquid stream comprising diesel boiling range hydrocarbons [0099], [0161].   Burgfels teaches selecting appropriate separation conditions [0161].  Burgfels teaches temperatures of 250-
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Fowler teaches hydrocracking temperatures of 300-580°C, 0.3-5 MPa, and 0.1-10 h-1 (column 14, lines 47-52 and column 13, lines 9-15).  
Burgfels teaches the hydrocarbon feedstock can be any suitable feed including any distillate oil, light and/or heavy gas oils, vacuum distillates, vacuum gas oil, coker gas oil, light cycle oil, and materials produced during coking or fluid catalytic cracking (which Examiners considers to read on the claimed slurry oils) [0086].  Burgfels teaches distillates boiling in the range of from 150-550°C [0086-0087].  Examiner notes that distillates boiling in that range would include kerosene and diesel
Burgfels does not explicitly disclose (1) claimed treatment of naphtha, steam cracking, and dehydrogenation (2) the feed also consists of wax, crude, vacuum resid, shale oil (3) claimed trans alkylation steps (4) the newly amended WHSV in the hydrocracking unit (5) two stages of ring opening conditions.  
Regarding (1), it is noted that Burgfels teaches treating the naphtha to any known process in the art.
Further, Fowler teaches a process for treating naphtha.  Fowler teaches (c) feeding naphtha to hydrocracking unit (column 6, lines 1-16), (d) separating reaction products into overhead comprising light boiling hydrocarbons and benzene, toluene, xylene bottoms (column 7, lines  10-45), (e) feeding the overhead gas stream to a steam cracking unit after the hydrogen has been separated (column 8, lines 5-50).
Therefore, it would have been obvious to the person having ordinary skill in the art to have treated the Burgfels naphtha in the process of Fowler, since Fowler teaches a naphtha feed and Burgfels teaches that any processing is suitable.  
The previous combination does not explicitly disclose the dehydrogenation step.
However, Phillips teaches a similar process which indicates that ethane and methane are suitable feeds for steam cracking (thermal cracking), and that propane should be fed to catalytic dehydrogenation in order to obtain high selectivity (column 2, lines 6-65).
Therefore, it would have been obvious to the person having ordinary skill in the art to have split the gaseous overhead as disclosed by Phillips, for the benefit of improving the selectivity of the steam cracking.  It is not seen where such a modification would result in any new or unexpected results.  
Burgfels teaches that the heavy hydrocarbon fractions can be recycled to the ring opening unit, which would necessarily result in aromatic saturation [0105]. 
Further, Phillips teaches a similar process which indicates that ethane and methane are suitable feeds for steam cracking (thermal cracking), and that propane should be fed to catalytic dehydrogenation in order to obtain high selectivity (column 2, lines 6-65).
Therefore, it would have been obvious to the person having ordinary skill in the art to have split the gaseous overhead as disclosed by Phillips, for the benefit of improving the selectivity of the steam cracking.  It is not seen where such a modification would result in any new or unexpected results.  
Burgfels teaches recycle of light gaseous material to hydrocracking steps (see figure).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have recycled the Burgfels stream to any suitable hydrocracking step, as claimed, in order to reduce the cost of raw materials.
Regarding (2) , Egan teaches a similar hydroconversion process (column 3, lines 50-70).  Egan teaches that using a combination of wax feed and gas oil feed results in improved products (column 2, lines 20-35 and column 3, lines 15-45).  
Further, Oettinger teaches a similar process for hydrocracking heavy hydrocarbons. Oettinger teaches that in addition to hydrocarbon distillates, crude oils, resids, and shale oils are also suitable hydrocracking feeds (see abstract; column 3, lines 1-12).
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the feedstocks of Egan and Oettinger, with the distillate feeds of Burgfels, since they are also known as suitable feeds for the same hydrocracking to produce more valuable products.  It is not seen where such a modification would result in any new or unexpected results.     It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding (3), Kim teaches transalkylation of benzene and toluene with C9-10 aromatics to produce xylenes (column 10, lines 36-57).  Kim teaches using zeolite aluminosilicates and refractor y inorganic oxide with metal (column 5, lines 20-68).  Kim teaches the silica alumina ratio is from 6-100 (column 5, lines 60-62), which overlaps with the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the benzene and toluene produced by the process of the previous combination to the Kim transalkylation process, for the benefit of producing xylene.
Regarding (4), Examiner notes that the prior art of record teaches that conventional hydrocracking conditions may be used.  Johnson teaches that conventional hydrocracking conditions known in the art include WHSV of about 0.3-10 h-1 (column 1, lines 50-62), which reads on the claimed WHSV of 10 h-1.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected a conventional WHSV, as disclosed by Johnson, in order to obtain the desired hydrocracking.  It is not seen where such a selection would result in any new or unexpected results.  Additionally, as discussed above, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the temperatures and pressures, as claimed, for the benefit of obtaining the desired product fractions.  Applicant appears to be attempting to carve out a temperature range, but it is not seen where such a selection would result in any new or unexpected results.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding (5), Oballa teaches a similar process for ring cleavage.  Oballa teaches that the process can be carried out in two stages instead of one using Ga on support [0031].  Oballa teaches conditions of about 200-600°C, 1-12 MPa [0029], and hydrogen rate of 50-200 kg per 1,000 kg of feedstock [0030]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to use Oballa guidance for ring opening conditions, catalysts, and splitting one stage into two, in order to obtain the desired ring opening of the prior art.  
In this regard, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the temperatures and pressures, as claimed, for the benefit of obtaining the desired product fractions.  Applicant appears to be attempting to carve out a temperature range, but it is not seen where such a selection would result in any new or unexpected results.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771